DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/17/20 have been fully considered but they are not persuasive or are moot in view of new grounds of rejection.
Applicant argues that the amendments to the claims overcome the rejections under 35 USC 112. Examiner respectfully disagrees. As set forth below, one previously set forth clarity issue remains and additional ones have been raised from the amendments.
Applicant argues that the resin layer of Matsubayashi is inclined and does not form intervening components. Examiner respectfully disagrees. As shown below in an annotated partial figure of Matsubayashi, there are horizontal portions of the resin which correspond to the intervening components.
Applicant argues that Morita does not disclose side iron cores or their associated features. Examiner respectfully disagrees. The cited portions of Morita are analogous to the components to which the teachings learned therefrom are applied. That is, as detailed below, the core and magnet of Morita are similar enough to the core and magnet of Sumitomo that one of ordinary skill would readily apply teachings from one to the other, even if they are not perfectly identical.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 – 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In re claim 6:
The limitation, “side iron cores which … form a closed magnetic passage with the center iron core” is unclear. Specifically, as best understood, these components do not form a closed magnetic passage. Rather, it is only in combination with the magnet that a closed magnetic passage is formed.
The limitation, “the side iron cores comprising a first side iron core and a second side iron core that are separated and face each other in an oblique direction with respect to an axis direction of the side iron cores at portions extending in the axis direction of the side iron cores” is unclear. Specifically, it is unclear how the components face each other in one direction at portions extending in a different direction.
The limitation, “wherein the intervening components have a thickness which is less than a thickness of each of the facing portions in the axis direction of the side iron cores” is unclear. As best understood, the facing portions are surfaces and have no thickness. If this limitation is meant to refer to the portions upon which the surfaces lie, then it is either:
An arbitrary amount, and thus unclear; or 
The full thickness of the respective side iron cores, which is not a proper characterization of the present invention since the thickness of the iron cores in the axis direction is far greater than the thickness of the intervening portions.
In re claim 7, see above (In re claim 6; regarding the thickness).
In re claim 14, regarding the limitation, “wherein the thickness of each of the facing portions is greater than a thickness of the magnet”, see above (In re claim 6; regarding the thickness). As best understood, this is meant to be wherein the thickness of each of the intervening components is greater than a thickness of the magnet or the like.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 6 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sumitomo et al. (US 10,319,516) in view of Matsubayashi et al. (US 7,777,604).
In re claim 6, Sumitomo discloses an ignition coil (title; fig 1) comprising: 
a center iron core (1);
a primary coil (2) which is wound around the center iron core; 
a secondary coil (3) which is wound around a circumference of the primary coil and is provided coaxial to the primary coil; and 
side iron cores (4, 6) which surround a part of a circumference of the secondary coil and form a closed magnetic passage with the center iron core, 
the side iron cores comprising a first side iron core (4) and a second side iron core (6) that are separated and face each other in an oblique direction with respect to an axis direction of the side iron cores at portions (vertically oriented portions of 4 and 6 at portions 11a and 11b) extending in the axis direction of the side iron cores, a separated surface of the first side iron core and a separated surface of the second side iron core facing each other (fig 1), 
a magnet (5) provided at a magnet holding portion which is formed between the first side iron core and the second side iron core which are obliquely separated;
facing portions (vertically oriented portions of 4 and 6 at portions 11a and 11b) which are provided at spaces formed between both end portions of the separated surface of the first side iron core and both end portions of separated surface of the second side iron core facing each other and extend in a perpendicular direction with respect to the axis direction of the side iron cores (fig 1).

Sumitomo lacks:
intervening components provided at the facing portions and including a non-magnetic material,
wherein the intervening components have a thickness which is less than a thickness of each of the facing portions in the axis direction of the side iron cores. 
Matsubayashi discloses an ignition coil (title) having a core (figs 3, 4) wherein analogous facing portions (best seen at bottom-left of fig 4) are separated by intervening components (portions of resin coating at those portions; see abstract; fig 4, annotated below). 
[AltContent: textbox (Intervening portion.
(note the horizontal portion of the dashed line))]
    PNG
    media_image1.png
    409
    348
    media_image1.png
    Greyscale

Matsubayashi: Fig 4, partial, annotated

It should be noted that Matsubayashi also provides another teaching of similar features (figs 9, 10).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Sumitomo by providing such intervening portions, as taught by Matsubayashi, as it is a known technique at least for improving corrosion resistance (Matsubayashi: col 1, ln 14 – 16) and thus within the capability of one having ordinary skill.
In re claim 7, see above (Claim Rejections – 35 USC 112). 
Matsubayashi discloses wherein the intervening components have the thickness which is greater than or equal to 50% of the thickness of each of the facing portions (it is apparent the resin fills the space between the facing portions). (Note: the intervening components may correspond to the full resin portion between the facing surfaces on opposite side cores or just the resin portion coating one of the side cores.)
In re claim 8, Matsubayashi discloses wherein the intervening components include an iron core cover (abstract: “coating”) which covers the side iron cores. 
In re claim 9, see above (In re claim 8).
In re claim 10, Matsubayashi discloses wherein the intervening components are provide at an outer side of the side iron cores (fig 4: they are provided all over). 
In re claim 11, see above (In re claim 10).
In re claim 12, see above (In re claim 10).
In re claim 13, see above (In re claim 10).
In re claim 14, regarding the limitation, “wherein the thickness of each of the facing portions is greater than a thickness of the magnet”, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the recited feature in the proposed system (i.e. to provide wherein the resin layer is thicker than the magnet), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
In re claim 15, see above (In re claim 14).
In re claim 16, see above (In re claim 14).
In re claim 17, see above (In re claim 14).
In re claim 18, see above (In re claim 14).
In re claim 19, see above (In re claim 14).
In re claim 20, see above (In re claim 14).
In re claim 21, see above (In re claim 14).

Claims 6 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sumitomo et al. (US 10,319,516) in view of Morita (US 6,211,763).
In re claim 6, Sumitomo has been discussed above.
Morita discloses an ignition coil (fig 11) wherein an analogous magnet (10B) is held to an analogous core component (6b) in a resin layer (11) to check polarity, prevent misinstallation, precisely position the magnet, and prevent damage (col 15, ln 20 – col 16, ln 18).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the proposed system by providing wherein the magnet is held as taught by Morita (i.e. resin wrapping over magnet so as to partially cover a face of the magnet), as it is a known technique at least for the reasons discussed above, and thus is within the capability of one having ordinary skill. Note: In this rejection, the portions of the resin wrapping over the face of the magnet corresponds to the recited intervening components.
In re claim 7, see above (Claim Rejections – 35 USC 112). 
Morita discloses wherein the intervening components have the thickness which is greater than or equal to 50% of the thickness of each of the facing portions (it is apparent the resin fills the space between the facing portions).
In re claim 8, Morita discloses wherein the intervening components include an iron core cover (11) which covers the side iron cores. 
In re claim 9, see above (In re claim 8).
In re claim 10, Morita discloses wherein the intervening components are provide at an outer side of the side iron cores (fig 11). 
In re claim 11, see above (In re claim 10).
In re claim 12, see above (In re claim 10).
In re claim 13, see above (In re claim 10).
In re claim 14, regarding the limitation, “wherein the thickness of each of the facing portions is greater than a thickness of the magnet”, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the recited feature in the proposed system (i.e. to provide wherein the resin layer is thicker In re Aller, 105 USPQ 233.
In re claim 15, see above (In re claim 14).
In re claim 16, see above (In re claim 14).
In re claim 17, see above (In re claim 14).
In re claim 18, see above (In re claim 14).
In re claim 19, see above (In re claim 14).
In re claim 20, see above (In re claim 14).
In re claim 21, see above (In re claim 14).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID HAMAOUI whose telephone number is 571-270-5625.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID HAMAOUI/
Primary Examiner, Art Unit 3747